I will say, in addition to what Justice Bierer has said, that this case seems to require of the court an expression of approval or confidence in the *Page 443 
acts of the district judge of Oklahoma county, and that, so far as we could we have felt it to be our duty, to maintain the dignity and the authority of the district court of Oklahoma county. We each feel that we have the same interest in maintaining the dignity and high standing of the different courts of this territory, as we do of our own. I find some difficulty in coming to the conclusion reached, but, as Justice Bierer has expressed it, these doubts have resolved themselves in favor of the maintenance of our courts and the respect which we think is due to those courts.
We agree that, under the Organic Act, the judges of the supreme court may exercise independent jurisdiction, but they must so act. Each member cannot, in the exercise of independent jurisdiction, act as the arm of the court and use the process of this supreme court, and still maintain the independent character of the act.
I might further state that this same question was before the supreme court in the matter of the mandamus proceeding, issued by Judge Scott, as an associate justice of the supreme court, in the case of The Territory ex. rel. Carruthers vs. Quien. The question was presented to me at that time as to the power of the court to arrest its own process, and I acted in that instance upon the theory that, where the process of the court was involved by one of its arms, that such act gave the court jurisdiction. In that instance the court modified the order of Judge Scott, who had granted a peremptory writ of mandamus, and made it an alternative writ. That decision had the sanction of Judge Burford and a majority of the court. We felt that the supreme court should, in the exercise of the powers reposed in the court, where process issued out of the court, and where it was sought to use the court or an arm of the court for the purpose of carrying into effect a judgment which the majority of the *Page 444 
court might think ought not to be carried into effect, that the court should arrest that process, and we so acted in that case.
This decision is in entire harmony with the decision in that case, and with the action of the court in that case, and we have that precedent to guide us now. I concur in the statement made by Judge Bierer as to the gravity of the case now before us, and as to the necessity of the court acting in this matter and resolving all doubts in favor of the legality and proper course of our proceedings.
McAtee, J., concurring; Scott, J. and Burford, J., not sitting.